ACCEPTED
                                                                                         03-14-00492-CV
                                                                                                4093497
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/10/2015 2:41:18 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                  03-14-00492-CV
              ____________________________________________________
                                                                 FILED IN
          In the Court of Appeals for the Third Judicial District
                                                          3rd COURT   OF APPEALS
                                                              AUSTIN, TEXAS
                              Austin, Texas               2/10/2015 2:41:18 PM
            ____________________________________________________
                                                            JEFFREY D. KYLE
                                                                  Clerk
                                  W. Robert Brown,
                                                    Appellant,
                                          v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                                Appellees.
              ____________________________________________________

                    On Appeal from the 250th Judicial District Court
                                 Travis County, Texas
              ____________________________________________________

    NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice that

Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the State

of Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attorney

General of the State of Texas on January 5, 2015.

      Accordingly, the Appellees now should be designated as “Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas.”

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas
                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation

                                ROBERT O’KEEFE
                                Division Chief, Financial Litigation, Tax, and
                                Charitable Trusts Division

                                /s/Charles K. Eldred
                                CHARLES K. ELDRED
                                Attorney in Charge
                                Financial Litigation, Tax, and
                                Charitable Trusts Division
                                State Bar No. 00793681
                                P.O. Box 12548
                                Austin, Texas 78711-2548
                                512-475-1743
                                512-477-2348 (fax)
                                charles.eldred@texasattorneygeneral.gov
                                Attorneys for Appellants


                          CERTIFICATE OF SERVICE

      I hereby certify that on February 10, 2015, a true and correct copy of the
foregoing Notice of Automatic Substitution of Public Officers was sent to the
Appellant’s attorney of record via e-service and/or electronic mail as follows:

      Douglas R. Little
      Wedge International Tower
      1415 Louisiana Street, 37th Floor
      Houston, Texas 77002
      doug@douglasrlittle.com


                                              /s/Charles K. Eldred
                                              CHARLES K. ELDRED


                                          2